Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I drawn to claims 6-12 and 20-25 in the reply filed on 10/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-11 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigetoshi (US 2015/0097258 A1).
Regarding independent claim 6: Shigetoshi teaches (e.g., Figs. 4A-9B; [0095]-[0108] and annotated Figure 9B) a semiconductor device comprising: 
a semiconductor substrate ([0102]: 61);

wherein a first portion of the wiring layer comprises a metal film ([0092] and [0096]: 66) and a second portion of the wiring layer comprises a first insulating film ([0092] and [0096]: 65), 
wherein the first insulating film (as shown in annotated Figure 9B: #65) is provided adjacent to a semiconductor substrate-side of the metal film (as shown in annotated Figure 9B);
a through-substrate electrode ([0106]: 97) penetrating from a second surface of the semiconductor substrate (see annotated Fig. 9B: 61_2) to the metal film (66);
a second insulating film ([0102]: 93, as shown in annotated Figure 9B) interposed between the through-substrate electrode (97) and the semiconductor substrate (61); and 
a third insulating film ([0100]: 91) formed to adhere to an end portion of the second insulating film (as shown in annotated Fig. 9B: 93) adjacent to the second surface of the semiconductor substrate (see annotated Fig. 9B: 91_2).

    PNG
    media_image1.png
    816
    1164
    media_image1.png
    Greyscale


Regarding claim 7: Shigetoshi teach the claim limitation of the semiconductor device of claim 6, on which this claim depends,
wherein the first insulating film is etched (as shown in annotated Fig. 9B; the manner in which the device is formed does not differentiate the claimed invention from the prior art because only the final structure controls the patentability in a device claim).
note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 
Regarding claim 8: Shigetoshi teach the claim limitation of the semiconductor device of claim 7, on which this claim depends,
wherein the through-substrate electrode is formed to a depth reaching a midway depth of the first insulating film (the through-substrate electrode 97 is formed to a depth reaching a midway depth of the first insulating film as shown in annotated Figure 9B).
Regarding claim 9: Shigetoshi teach the claim limitation of the semiconductor device of claim 6, on which this claim depends,
wherein the second insulating film covers an inner surface of a through hole (as shown in annotated Figure 9B, the second insulating film 93 covers an inner surface of a through hole 95, [0103]).
Regarding claim 10: Shigetoshi teach the claim limitation of the semiconductor device of claim 6, on which this claim depends,
 wherein the second insulating film comprises a low dielectric constant interlayer insulating film material ([0102]: the second insulating film 93 is of a silicon oxide                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                     material;                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                             
                        
                    is a low dielectric constant interlayer insulating film material).
Regarding claim 11: Shigetoshi teach the claim limitation of the semiconductor device of claim 6, on which this claim depends,
wherein the third insulating film comprises one of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    , SiN, and SiON ([0102]: 93 is of a silicon oxide                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                     material).
Regarding independent claim 20: Shigetoshi teaches (e.g., Figs. 4A-9B; [0095]-[0108] and annotated Figure 9B) an electronic device comprising a semiconductor device ([0084]: 51/52) comprising:
a semiconductor substrate ([0102]: 61);
a wiring layer ([0092] and [0096]: 66/65) stacked on a first surface of the semiconductor substrate (see annotated Fig. 9B: 61_1), 
wherein a first portion of the wiring layer comprises a metal film ([0092] and [0096]: 66) and a second portion of the wiring layer comprises a first insulating film ([0092] and [0096]: 65), 
wherein the first insulating film (as shown in annotated Figure 9: #65) is provided adjacent to a semiconductor substrate-side of the metal film (as shown in annotated Figure 9B);
a through-substrate electrode ([0106]: 97) penetrating from a second surface of the semiconductor substrate (see annotated Fig. 9B: 61_2) to the metal film (66); 
a second insulating film ([0102]: 93, as shown in annotated Figure 9B) interposed between the through-substrate electrode (97) and the semiconductor substrate (61); and
a third insulating film ([0100]: 91) adhered to an end portion of the second insulating film (as shown in annotated Fig. 9B: 93) adjacent to the second surface of the semiconductor substrate (see annotated Fig. 9B: 91_2).

    PNG
    media_image1.png
    816
    1164
    media_image1.png
    Greyscale

Regarding claim 21: Shigetoshi teach the claim limitation of the electronic device of claim 20, on which this claim depends,
wherein the first insulating film is etched (as shown in annotated Fig. 9B; the manner in which the device is formed does not differentiate the claimed invention from the prior art because only the final structure controls the patentability in a device claim).
note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must 
Regarding claim 22: Shigetoshi teach the claim limitation of the electronic device of claim 21, on which this claim depends,
wherein the through-substrate electrode is formed to a depth reaching a midway depth of the first insulating film (the through-substrate electrode 97 is formed to a depth reaching a midway depth of the first insulating film as shown in annotated Figure 9B).
Regarding claim 23: Shigetoshi teach the claim limitation of the electronic device of claim 20, on which this claim depends, 
wherein the second insulating film covers an inner surface of a through hole (as shown in annotated Figure 9B, the second insulating film 93 covers an inner surface of a through hole 95, [0103]).
Regarding claim 24: Shigetoshi teach the claim limitation of the electronic device of claim 20, on which this claim depends, 
wherein the second insulating film comprises a low dielectric constant interlayer insulating film material ([0102]: the second insulating film 93 is of a silicon oxide                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                     material;                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                             
                        
                    is a low dielectric constant interlayer insulating film material).
Regarding claim 25: Shigetoshi teach the claim limitation of the electronic device of claim 20, on which this claim depends, 
wherein the third insulating film comprises one of                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                    , SiN, and SiON ([0102]: 93 is of a silicon oxide                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                     material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0097258 A1) in view of Lu et al. (US 2013/0105968 A1).
Regarding claim 12: Shigetoshi teach the claim limitation of the semiconductor device of claim 6, on which this claim depends.
Shigetoshi does not expressly teach that the third insulating film comprises a thickness between 10 nm and 100 nm.
Lu teaches (e.g., Figs. 3a-3j) a semiconductor device comprising a third dielectric layer comprising silicon dioxide SiO2 protective layer ([0057]: 308).
Lu further teaches that the third insulating film comprises a thickness between 500 nm and 1000 nm or less.
Shigetoshi as modified by Lu teaches an overlapping range of 1000nm or less. 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of the device of Shigetoshi as modified by Lu and arrive at “the third insulating film comprises a thickness between 10 nm and 100 nm” depending on the ultimate device processing requirements ([0057]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0097258 A1) in view of Kabe et al. (US 2016/0043060 A1).
Kabe teaches (e.g., Fig. 1) a semiconductor device comprising a third dielectric layer comprising silicon dioxide SiO2 protective layer ([0046]: 151).
Kabe further teaches that the third insulating film comprises a thickness between 100 nm and 10 µm ([0046]: 151).
Shigetoshi as modified by Kabe teaches an overlapping range of 100nm 10 µm. 
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
 device processing requirements and the thickness considered appropriate for the particular device.


	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitao et al. US 20140061940 A1, Fig. 1 teaches a semiconductor device comprising a wiring layer (ILD2/ILD3/M2/MC) stacked on a first surface of the semiconductor substrate ([0041]), wherein a first portion of the wiring layer comprises a metal film (M2/MC) and a second portion of the wiring layer comprises a first insulating film (ILD2/ILD3), wherein the first insulating film is provided adjacent to a semiconductor substrate-side of the metal film (Fig. 1); a through-substrate electrode (TE1/TE2, [0072]-[0073]) penetrating from a second surface of the semiconductor substrate (Fig. 1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826